Name: Council Regulation (EEC) No 3706/87 of 8 December 1987 increasing the volume of the Community tariff quota opened for the second half of 1987 for certain ferrophosphorus falling within subheading ex 28.55 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: chemistry;  iron, steel and other metal industries;  tariff policy
 Date Published: nan

 No L 349/ 112. 12. 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3706/87 of 8 December 1987 increasing the volume of the Community tariff quota opened for the second half of 1987 for certain ferrophosphorus falling within subheading ex 28.55 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1449/87 ('), the Council opened, for the second half of 1987, and allo ­ cated among the Member States, a duty-free Community tariff quota for certain ferrophosphorus falling within subheading ex 28.55 A of the Common Customs Tariff and the volume of which was initially fixed at 1 3 000 tonnes ; Whereas it can be estimated, from the economic data now available on consumption, production and imports ben ­ efiting from other preferential tariff arrangements, that immediate Community requirements of imports from third countries for products of this kind could, during the quota period, reach levels higher than the volume laid down by Regulation (EEC) No 1449/87 ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel development in sales of Community production and satisfactory security of supplies to the user industries, it is appropriate to provide for an increase in volume by a quantity corresponding to the needs of user industries until the end of the current year, that is to say, to 24 000 tonnes ; Whereas it is appropriate to divide into two instalments the volume of the increase, the first instalment being allo ­ cated among certain Member States in proportion to their foreseeable needs, and the second held as a Community reserve to cover possible additional requirements, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 1449/87 for ferrophosphorus, falling within subheading ex 28.55 A of the Common Customs Tariff, containing 15 % or more by weight of phosphorus, intended for the manufacture of refined phosphoric iron or steel, shall be increased from 1 3 000 to 37 000 tonnes. Article 2 1 . A first tranche of the supplementary amount provided by Article 1 , amounting to 19 200 tonnes shall be divided between certain Member States as follows : (in tonnes) Benelux 19 035 Spain 165 2. The second tranche of 4 800 tonnes shall constitute the reserve . The reserve provided by Article 2 (2) of Regu ­ lation (EEC) No 1449/87 is therefore raised from 2 570 to 7 370 tonnes. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly 'applicable in all Member States . Done at Brussels, 8 December 1987. For the Council The President N. WILHJELM (') OJ No L 138 , 28 . 5 . 1987, p. 4 .